Citation Nr: 1544078	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  09-45 003	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for left knee osteoarthritis and an initial, separate, rating higher than 20 percent for left knee instability, both status post anterior cruciate ligament reconstruction.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to May 1983 and from August 1985 to February 2008.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, granted service connection for left knee osteoarthritis, status post anterior cruciate ligament (ACL) reconstruction, and assigned an initial 10 percent rating for this disability retroactively effective from March 1, 2008, so back to the day following the Veteran's retirement from the military.

In July 2012 the Veteran had a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  And subsequently, in September 2012, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for further development and consideration, including obtaining additional VA treatment records, the Veteran's VA Vocational Rehabilitation and Counseling folder, and having him reexamined to reassess the severity of his left knee disability.

In another decision since issued in February 2013, so during the pendency of this appeal, the AMC granted service connection additionally for left knee instability, also status post ACL reconstruction, and rated the instability separately as 
20-percent disabling effective October 9, 2012, which is the date of the VA compensation examination the Veteran had on remand.  He since has continued to appeal, both for an initial rating higher than 10 percent for the osteoarthritis and an initial rating higher than 20 percent for the instability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for his disability, absent express indication to the contrary).


As will be discussed, there is a still additional derivative claim for a TDIU.  This other claim requires further development before being decided on appeal, however, so the Board is REMANDING it to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability has been manifested by complaints of pain, instability, limitation of motion, and an inability to stand for a long period of time; objectively, he has flexion that is not limited to 60 degrees or worse, and extension that is not limited to 5 degrees or worse.

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that his left knee disability has been manifested by ankylosis, removal of symptomatic semilunar cartilage or dislocation of the semilunar cartilage causing frequent episodes of "locking" pain, impairment of the tibia and fibula, or genu recurvatum.

3.  The earliest indication of instability of this knee is November 12, 2008 (so not just as of the VA compensation examination on October 9, 2012), but this instability is moderate rather than severe.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 percent for the left knee instability, status post ACL reconstruction, but the criteria are met for an earlier effective date of November 12, 2008, for this additional disability rating.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14. 4.21, 4.71a, Diagnostic Code (DC) 5257 (2015).


2.  The criteria are not met for an initial rating higher than 10 percent for the left knee osteoarthritis, status post ACL reconstruction.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14. 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5260, 5261 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet.App. 112 (2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet.App. 473 (2006).

The Veteran was provided notice in January 2010 and June 2011.  Also keep in mind this is an initial-rating claim, so arose in the context of him trying to establish his underlying entitlement to service connection for these component disabilities, which since has been granted.  In this circumstance VA does not have to provide additional VCAA notice concerning this "downstream" disability rating element of the claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) or Supplemental SOC (SSOC) if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran was provided this required SOC, also an SSOC, citing the statutes and regulations governing the rating of his left knee 
disability and containing discussion of the reasons or bases for not assigning higher initial ratings for this disability.  See 38 U.S.C.A. § 7105(d).  See also Goodwin, 22 Vet. App. 128.  He therefore has received all required notice concerning this downstream initial-rating claim.

As concerning the additional obligation to assist the Veteran with this claim, the claims file includes his service treatment records (STRs), post-service clinical records, and the statements of him and his representative in support of his claim.  The Board has considered these statements and perused the medical records for references to additional treatment reports not in the file, but since the September 2012 remand (which was partly to obtain additional records) has found nothing more suggesting there is any outstanding evidence relevant to this claim still needing to be obtained.

The medical examination and opinion additionally requested and obtained on remand also are adequate, such that further comment is not required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The claims file includes VA examination reports specific to the Veteran's knee in October 2012 and May 2008.  These reports are predicated on his alleged symptoms, clinical records, and clinical examination findings.  The reports include the results of diagnostic testing, including as concerning his range of motion and the consequent effect on it by his arthritic pain, also the various tests measure the extent of his instability.  The reports therefore provide findings relevant to the criteria for rating this disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duties to notify and assist the Veteran in developing the facts pertinent to this claim.


Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Moreover, as already alluded to, when, as here, the appeal concerns ratings initially assigned following the granting of service connection for the underlying disability, VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Rating the Knee in Particular

Primarily as a result of remanding this case in September 2012, the Veteran now has two (i.e., separate) ratings for his left knee disability, those being 20 percent for the instability component and 10 percent for the osteoarthritis component, both of which are status post ACL reconstruction, so resulting from an injury.


According to DC 5010, arthritis due to trauma (i.e., post-traumatic arthritis) is rated as degenerative arthritis.

Degenerative arthritis (hypertrophic or osteoarthritis), in turn, is rated under DC 5003.  If established by X-ray findings, the arthritis will be rated on the basis of limitation of motion under the appropriate DC(s) for the specific joint(s) involved, which, here, since concerning the knee, are DCs 5260 and 5261 for limitation of knee and leg flexion and extension, respectively.  However, if the limitation of motion of the specific joint(s) involved is noncompensable (meaning 0-percent disabling) under the appropriate DC(s), a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted.  A 10 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) in this DC indicates these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

DC 5260 provides a noncompensable rating when flexion is limited to 60 degrees or more.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent evaluation is for leg flexion limited to 30 degrees.  A 30 percent evaluation is for leg flexion limited to 15 degrees. 

DC 5261 provides a noncompensable rating when extension is limited to 5 degrees or less.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent evaluation is for leg extension limited to 15 degrees.  A 30 percent evaluation is for leg extension limited to 20 degrees.  A 40 percent evaluation is for leg extension limited to 30 degrees.  A 50 percent evaluation is for leg extension limited to 45 degrees. 

As a point of comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

A precedent opinion of VA's Office of General Counsel, VAOPGCPREC 9-2004 (Sept. 17, 2004), held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of the knee and leg, the Veteran consequently would be entitled to the combined evaluation under DCs 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.

As concerning the additional instability component of the Veteran's left knee disability, consider that, according to DC 5257, this "other" impairment of the knee will be rated as 10-percent disabling when slight, 20 percent when moderate, and 30 percent when severe.  See 38 C.F.R. § 4.71a, DC 5257.

These descriptive terms "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" as contemplated by the requirements of the law.  38 C.F.R. § 4.6 (2015).

A claimant who has arthritis as shown by X-ray and instability of the same knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  For a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, the limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).

The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).

Under DC 5258, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20-percent disabling.

DC 5259 concerns removal of symptomatic semilunar cartilage and provides for a consequent 10 percent rating.

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment owing to a mental disorder).

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).


A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (again, meaning 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

Analysis

The Veteran separated from service in February 2008.  Service connection is in effect for osteoarthritis of his left knee, which has been evaluated as 10-percent disabling under DC 5010-5261 effectively since March 1, 2008, the day after his service ended when he returned to life as a civilian.  Service connection since has been granted additionally for instability of this same knee, which has been separately evaluated as 20-percent disabling under DC 5257 effectively since October 9, 2012, the date of the VA compensation examination he had on remand.


An April 2008 treatment record reflects a complaint of left knee pain.  Upon examination, the examiner observed the knee was not tender, and that there was not pain with flexion or extension against resistance.  An X-ray revealed visible hardware from a previous surgery (the ACL reconstruction), but no acute findings.  The Veteran was referred to physical therapy.

The Veteran underwent a VA compensation examination in May 2008.  He reported daily baseline pain of 7-8/10 on a pain scale with flare ups of 9/10 on the pain scale.  He explained the flare ups are caused by prolonged walking greater than two miles, squatting, stair climbing, or weather changes.  He denied locking or catching sensations.  He further denied any instability.  He denied any impact on housework and explained that he wears a sports brace with prolonged walking.  Upon physical examination, the examiner did not note tenderness, swelling, or redness.  The left knee had "extension -5 or lacked 5 degrees of extension" and "flexion -5 to 115 degrees."  The Veteran voiced a complaint of pain at the end of motion in both flexion and extension on all three attempts of both active and passive range of motion.  The examiner noted a positive crepitus/patellar entrapment test, negative anterior posterior drawer, negative Lachman or pivot shift, negative varus and valgus stress test, and negative McMurray or Apley test.  

A November 2008 clinical report concerns a follow-up to that May 2008 examination.  The Veteran indicated he went to physical therapy and learned exercises for his knee.  He reported intermittent left knee discomfort and said he may be overdoing some activities, including his exercises.  He was without pain in each leg on straight leg raises to 90 degrees.  

A December 2008 outpatient pain screening record reflects the Veteran's report of pain in both knees.  

A June 2009 follow-up clinical report is sparse as to the Veteran's knee, but the report reflects that he was without pain in each leg on straight leg raises to 90 degrees.  

A July 2009 physical examination noted full active range of motion of the lower extremities and 5/5 strength and resistance of the lower extremities.  

A September 2009 dental treatment record reflects the Veteran expressed chronic knee pain rating as a 7/10 on the pain scale.

An April 2011 annual physical examination record reflects reported ongoing left knee pain rated as 5/10.  The Veteran reported taking Aleve for pain relief when needed.

A March 2012 clinical record reflects a walk-in visit in which the Veteran reported chronic knee pain, requested a visit with Dr. G., and requested Motrin 800 milligrams until the upcoming appointment with Dr. G.

An April 2012 clinical record with Dr. G. reflects the Veteran reported left knee and back pain.

During his July 2012 Travel Board hearing, the Veteran contended that his left knee disability had worsened since May 2008 (i.e., since last examined by VA for compensation purposes).  Specifically, he explained that his knee "gives out laterally and sometimes forward."  He further explained that this happens at least three or four times per week.  He reported treating his pain with Motrin (800 milligrams) and Aleve, as well as heat and ice.  He expressed difficulty climbing stairs, doing yard maintenance, lifting, and squatting.  He recounted that his last surgery for his left knee was in 2006 and that he had last attended physical therapy in June 2009.

Following remand of his claim in September 2012, the Veteran underwent another VA compensation examination in October 2012.  The examiner met with the Veteran and reviewed the entire claims folder for the pertinent history of the left knee disability.  The Veteran reported subjective weakness in this knee and an inability to stand for more than 30 minutes without experiencing left knee pain.  

The Veteran explained that his knee injury had worsened since 2008, namely more pain, instability, and his knee giving way once or twice a week.  The report reflects left knee flexion ending at 110 degrees and no limitation of extension, so presumably to 0 degrees.  Neither measurement reflected objective evidence of painful motion.  Also, after repetitive-use testing, there was no change (decrease) in the range of motion.  The examiner noted there was no functional loss of the left lower extremity; however, he did note less movement than normal, weakened movement, pain on movement, swelling, instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing, and pain up to the left hip.  The examiner explained these were not necessarily objective findings, but include the Veteran's subjective complaints.  The examiner also noted normal muscle strength upon flexion and extension.  There was normal posterior instability (posterior drawer test) of the left knee, but measured 0-5 millimeters of anterior instability (Lachman test) and five to ten millimeters of medial-lateral instability (valgus/varus pressure).  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner indicated the Veteran regularly wears a brace or soft strap on his left knee.  An X-ray confirmed osteoarthritis but revealed no evidence of patellar subluxation.  The examiner diagnosed moderate ligament laxity of the left knee, both by clinical examination and X-ray examination.

In sum, the clinical evidence is against a finding of left knee extension limited to 5 degrees or more or flexion limited to 60 degrees or less, and this is true even when considering the Veteran's pain.  See May 2008 and October 2012 VA examination reports.  He would be entitled to a higher rating if he had extension limited to 15 degrees or flexion limited to 30 degrees.  The evidence, however, is against either such finding.  While he has averred that his pain has gotten worse since the May 2008 examination, to reiterate pain alone is insufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  See again Mitchell v. Shinseki, 25 Vet.App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at 43; see 38 C.F.R. § 4.40.  Moreover, as the Court explained in Mitchell, a Veteran is not entitled to the maximum disability ratings under DCs 5260 and 5261 simply because he exhibits pain throughout his range of motion. 

Based on the Veteran's complaints of pain and consequent limitation of motion, and the VA objective clinical findings, with consideration of the DeLuca factors, the Board finds that a rating exceeding 10 percent for the osteoarthritis component of the left knee disability is not warranted for any time period during the pendency of this appeal.  His pain on motion owing to the osteoarthritis has been noted to be at the end of motion in both flexion and extension (so not until the terminal points), thus, does not cause additional functional loss.

The Board will next consider the propriety of the additional 20 percent rating the Veteran has for his left knee instability under DC 5257, including the effective date of this additional (separate) rating.  And as discussed below, the Board finds that he met the requirements for this additional rating as of November 12, 2008 (so as of an earlier effective date, i.e., not just as of October 9, 2012), but that his left knee instability has not warranted a rating greater than 20 percent.

In March 2008, both the clinical testing and the Veteran's statements support a finding that he did not have instability of his left knee.  In November 2008, he contended for the first time that he had instability.  Instability can be objectively diagnosed upon appropriate testing (e.g., Lachman's, posterior drawer, and medial-lateral testing, varus/valgus, etcetera).  The earliest indication of instability on objective diagnostic testing is in October 2012, during the VA compensation examination on remand.  Nevertheless, although the Veteran is not competent to diagnose true ligamentous instability, as opposed to the mere sensation of his knee giving out or away, he is competent to state what he feels may be instability, and he indicated instability as early as November 2008.  Because his contentions concerning this later were verified during the objective clinical testing in 2012, and because he is competent to state that the feeling of instability in 2012 was the same as in November 2008, the Board finds that the 20 percent rating he has received for this instability should date back to November 2008 rather than just to October 2012.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this regard, the Board sees there is no indication in the record the Veteran has been less than credible in alleging to have instability in this knee.  Notably, he initially denied it in March 2008 and such was verified, at least until the first showing in November 2008, and he later continued to contend he had it in 2012, and that was verified as well.

The Board also has considered whether the Veteran is entitled to a disability rating greater than 20 percent under DC 5257 for this instability, but finds that it is not warranted.  The clinical evidence is against a finding of severe instability, as opposed to instability that is comparatively moderate in degree.  As noted above, the October 2012 examiner measured 0-5 millimeters of anterior instability (Lachman test) and five to ten millimeters of medial-lateral instability (valgus/varus pressure).  There was no evidence or history of recurrent patellar subluxation or dislocation.  An X-ray confirmed osteoarthritis but no suggestion of patellar subluxation.  The examiner diagnosed "moderate" ligament laxity of the left knee both by clinical examination and X-ray examination.  The record does not contain any competent medical, nor competent and credible lay, evidence that the Veteran's left knee disability involves what instead amounts to "severe" recurrent subluxation or lateral instability.  The Board finds the evaluating VA clinician to be the most probative person to determine the degree of instability, partly because of the objective testing and measurements that are used to make this assessment.  Thus, a disability rating of greater than 20 percent under DC 5257 is not warranted, although, as explained, an earlier effective date for this 20 percent rating is in order.  

Lastly, the Board has considered other knee-related DCs to determine whether any would result in a higher or additional amount of compensation, but finds none.  DC 5256 is inapplicable because the Veteran's left knee is not ankylosed.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

The Veteran has entirely normal extension of his left knee, and while his flexion is limited (so less than normal), he still has some measure of flexion, indeed, a relatively considerable amount.  Certainly then, this knee is not ankylosed, which is tantamount to absolutely no motion at all in either direction, whether flexion or extension.

There equally is no suggestion of nonunion or malunion of the tibia or fibula (DC 5262), dislocated semilunar cartilage with frequent episodes of "locking" pain (DC 5258), removal of symptomatic semilunar cartilage (DC 5259), or of acquired traumatic genu recurvatum with weakness and insecurity in weight bearing (DC 5263).  The record also does not reflect genu varus. 

Extraschedular

The evaluation of the Veteran's left knee does not present such an exceptional or unusual disability picture as to render impractical application of the regular schedular rating criteria.  The rating codes for a knee disability such as his consider symptoms such as limited flexion, limited extension, sensations of "locking," pain, dislocation, loose motion, instability, and weakness and insecurity in weight-bearing.  He has not been shown to have symptoms beyond the normal rating criteria.  The effects of his disability have been fully considered and are contemplated in the Rating Schedule; hence, referral for an extra-schedular rating is not required.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008). 

According to the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  Here, service connection is in effect for osteoarthritis of the left knee, instability of the left knee, a healed left ulna fracture with malunion, a healed tibial stress fracture of the left lower extremity, residuals of a healed fifth metacarpal fracture of the right hand, a left shoulder strain, a right shoulder strain, scars on the left knee from surgeries, bilateral pinguecula, and a scar on the right index finger.  All of the pertinent symptoms and manifestations have been attributed to the service-connected disabilities and the symptoms of these service-connected disabilities have been addressed by the appropriate DCs.  See Mittleider v. West, 11 Vet.App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities. 


ORDER

A rating higher than 20 percent for the left knee instability is denied, but this rating is granted as of an earlier effective date - namely, as of November 12, 2008, rather than just as of October 9, 2012 - subject to the statutes and regulations governing the payment of retroactive VA compensation.

A rating higher than 10 percent for the osteoarthritis of the left knee is denied.


REMAND

The derivative issue of entitlement to a TDIU has been reasonably raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Specifically, during his July 2012 Travel Board hearing, the Veteran explained that he was having difficulty finding a job because he cannot stand on his feet all day.  He also since indicated to the October 2012 VA compensation examiner that he had not worked since 2008 because he cannot stand for more than one half hour without experiencing knee pain.  The examiner noted that the Veteran had stated this affected his ability to perform certain jobs, which he quit rather than be terminated.

The AOJ has not yet adjudicated this derivative TDIU claim.  Therefore, this derivative claim must be remanded to ensure that due process is followed and that there is a complete record upon which to decide this claim.  38 C.F.R. § 3.159.


Further regarding this issue of employability and this TDIU claim that derives from the claim for a higher rating for the left knee disability, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; this determination instead is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10  (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").

It is currently the Veteran Benefits Administration's (VBA's) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim or claim forming the basis of the TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity. VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.

See VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added). While Fast Letters are not binding on the Board, the information contained therein is consistent with case law.  Floore, 26 Vet. App. at 381.


Accordingly, this derivative TDIU claim is REMANDED for the following action:

1. Provide the Veteran notice in compliance with the VCAA informing him of what evidence must show to support a claim for a TDIU.  Also ask that he complete and return an official TDIU application (VA Form 21-8940).

2. Thereafter, after completing any necessary additional development of this derivative claim (including, if judged to be necessary, obtaining a medical opinion), adjudicate this derivative TDIU claim.  If this claim is denied or not granted to the Veteran's satisfaction, provide him an SSOC concerning this claim and give him and his representative time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


